DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recited the limitation “the expandable frame” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will consider claim 21 as dependent on claim 19.
Claim 23 recites the limitation "the conductive material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will consider “the conductive material” of claim 23 to be --a conductive material--.
Claim 24 recites the limitation "the conductive material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will consider “the conductive material” of claim 24 to be --a conductive material--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US 20050080411 A1), hereinafter Ouchi.
Regarding claim 18, Ouchi discloses an endoscope ([0022]; Figure 1—element 100), comprising: a first electrically conductive part  ([0030]; Figure 2 & 4—element 12b), provided on an outer surface of an endoscope ([0030]; Figure 2 & 4—element 12b & 10), the first electrically conductive part being configured to contact a human body ([0030]), an instrument passage being provided in the endoscope ([0027]; Figure 3—element 26 & 4b), the instrument passage being configured to be passed through by a treatment apparatus for an endoscope ([0027]; Figure 3—element 26; treatment tool insertion channel), a fourth electrically conductive part being provided inside the endoscope ([0032]; Figure 2 & 4—element 28B), and the first electrically conductive part being electrically connected to the fourth electrically conductive part ([0038]; Figure 2 & 4—element 12b & 28b).
Regarding claim 19, Ouchi discloses all of the limitations of claim 18, as described above. 
Ouchi further discloses an expandable frame ([0024] & [0051]; Figure 2—element 10), wherein the expandable frame is installed outside the endoscope ([0029]-[0032]; Figure 2 & 4—elements 2 & 10), and the first electrically conductive part is provided on the expandable frame ([0030]; Figure 2 & 4—element 12b; electrode 12b protrudes from front end surface of the frame 10).
Regarding claim 20, Ouchi discloses all of the limitations of claim 19, as described above. 
Ouchi further discloses a tissue operation mechanism, wherein the first electrically conductive part ([0030] & [0038]; Figure 2 & 4—element 12b) and the fourth electrically conductive part ([0032] & [0038]; Figure 2 & 4—element 28b) are provided on the tissue operation mechanism, and the tissue operation mechanism is installed on the expandable frame ([0032] & [0038]; Figure 4—elements 10, 12b, 28b).
Regarding claim 21, Ouchi discloses all of the limitations of claim 18, as described above. 
Ouchi further discloses wherein two first electrically conductive parts are provided ([0030]; Figure 2 & 4—elements 12b & 13b), one first electrically conductive part is provided on the tissue operation mechanism ([0030] & [0038]; Figure 2 & 4—element 12b), the other first electrically conductive part is provided on the expandable frame ([0030]; Figure 2 & 4—element 13b), and the first electrically conductive part of the tissue operation mechanism is electrically connected to the first electrically conductive part of the expandable frame ([0030]; Figure 2 & 4—element 12b & 13b).
Regarding claim 22, Ouchi discloses all of the limitations of claim 18, as described above. 
Ouchi further discloses wherein a layer of a conductive material is provided on a peripheral surface of the endoscope ([0030]; Figure 2 & 4—element 12b; electrode 12b), and the conductive material forms the first electrically conductive part ([0030]; Figure 2 & 4—element 12b). 
Regarding claim 23, in view of the 112(b) rejection above Ouchi discloses all of the limitations of claim 18, as described above. 
	Ouchi further discloses wherein a connecting through hole is formed in the endoscope ([0029]; Figure 4—element 10 & 10b; connecting hole of distal hood (10)), the peripheral surface of the endoscope and the instrument passage are communicated through the connecting through hole ([0027], [0029], & [0030]; Figure 2 & 4—element 2a, 10, & 10b), and the conductive material ([0030]; Figure 2 & 4—element 14b; electric contacts) is provided in the connecting through hole ([0032] & [0038]; Figure 2—element 10 & 10b) to electrically connect the first electrically conductive part to the fourth electrically conductive part ([0038]; Figure 2 & 4—elements 12b, 14b, & 28b).
	Regarding claim 24, in view of the 112(b) rejection above, Ouchi discloses all of the limitations of claim 18, as described above. 
	Ouchi further discloses wherein the conductive material is provided on an end surface at a distal end of the endoscope ([0030]; Figure 4—element 14b) to electrically connect the first electrically conductive part to the fourth electrically conductive part ([0038]; Figure 4—element 12b & 28b).
Regarding claim 25, Ouchi discloses all of the limitations of claim 18, as described above. 
Ouchi further discloses a tissue operation mechanism ([0038]; Figure 2 & 4—elements 12b, 14b, & 28b), wherein the first electrically conductive part and the fourth electrically conductive part are provided on the tissue operation mechanism ([0038]; Figure 2 & 4—element 12b & 14b).
Regarding claim 26, Ouchi discloses an expandable frame ([0024] & [0025]; Figure 2 & 4—element 10), configured to be installed outside an endoscope ([0029]-[0032]; Figure 1, 2, & 4—elements 1 & 2), a first electrically conductive part ([0030]; Figure 2 & 4—element 12b) and a fourth electrically conductive part ([0032] & [0038]; Figure 2 & 4—element 4b) electrically connected to the first electrically conductive part being provided on the expandable frame ([0038]; Figure 2 & 4—element 12b), the first electrically conductive part being configured to contact a human body ([0030]; Figure 2—element 12a), and the fourth electrically conductive part ([0032]; Figure 2 & 4—element 4b) being configured to be electrically connected to a feeding electrode ([0032]; Figure 2 & 4—element 28b).
Regarding claim 27, Ouchi discloses all of the limitations of claim 26, as described above.
Ouchi further discloses wherein the fourth electrically conductive part is a conductor wire ([0032] & [0038]; Figure 2 & 4—element 4b), and the fourth electrically conductive part is configured to be passed through the endoscope or provided outside the endoscope ([0032]; Figure 2 & 4—element 4b) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Komiya (US 4311143 A).
Regarding claim 1, Ouchi discloses a treatment apparatus for an endoscope, comprising: a first electrode ([0030] & [0038; Figure 1—element 12a, 13a, 28a, & 4a), comprising an electrical treatment part ([0030]; Figure 1—element 12a) and an operating wire ([0038]; Figure 1—element 4a); a second electrode ([0030]; Figure 2—element 12b, 13b, 14b, 28b, & 4b), configured to be installed on the endoscope ([0023]; Figure 2—element 1 & 100), the second electrode comprising a first electrically conductive part ([0030]; Figure 2—element 12b) and a sliding contact part ([0032]-[0043]; Figure 2—element 28b) electrically connected to the first electrically conductive part ([0038]; Figure 2—element 12b), and the first electrically conductive part being configured to contact a human body ([0030]; Figure 2—element 12b); a second electrically conductive part ([0027] & [0032]; Figure 2—element 4b; Figure 3—element 26; conductive wire 4b is located within inserting section 26 of endoscope), wherein the operating wire is passed through the inserting section ([0027] & [0032]; Figure 2—element 4a; Figure 3—element 26), and when the second electrically conductive part ([0032]; Figure 2—element 4b) is located in a preset position (Figure 2—element 4b), the sliding contact part contacts and is electrically connected to the second electrically conductive part ([0038]; Figure 2—elements 4b & 28b) and the second electrically conductive part is in sliding fit with the sliding contact part ([0032]; Figure 2—element 4b; second electrically conductive part 4b is inserted into instrument channel/ inserting channel, therefor it is inherently slidable).
	Ouchi does not disclose a sheath within the insertion channel and provided on a surface thereof with the second electrically conductive part, wherein the operating wire is passed through the sheath, the sheath is configured to be passed through the endoscope.
Komiya teaches a treatment tool configured to be inserted into a channel of an endoscope ([Col. 2, lines 33-49]; Figure 1 & 3), wherein the tool comprises a sheath, an operating wire and a second electrically conductive part ([Col. 2, lines 33-57]; Figure 1 & 3—element 1, 4, & 7), the sheath, provided on a surface thereof with a second electrically conductive part ([Col. 2, lines 49-57]; Figure 1—element 7), wherein the operating wire is passed through the sheath ([Col. 2, lines 34-lines 57]; Figure 3 & 4—element 2 & 4), the sheath is configured to be passed through the endoscope ([Col. 2, lines 33-49]; Figure 1 & 3). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the second electrically conductive part of the endoscope insertion channel, as disclosed by Ouchi, to include the second electrically conductive part, as taught by Komiya, as both references and the claimed invention are directed toward treatment apparatuses for endoscopes, that have an exposed electrically conductive part. As disclosed by Ouchi, the lead (4a & 4b) are located within the insertion section of the endoscope ([0032]), the lead (4b) in conjunction with a plurality of intermediate conductors electrically connects a first conductive part/ exposed electrode (12b) and a sliding contact portion (28b) to an energy source ([0038]). As disclosed by Komiya, the shaft provides electrical insulation to internal leads ([Col. 1, lines 47-50]), and the exposed electrode is connected to an energy source via conductive wire ([Col. 2, lines 49-57]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead configuration, as disclosed by Ouchi, to include the lead and shaft configuration, as taught by Komiya, as such a modification would produce the predictable results of providing an electrical path from an energy source to an electrode. 
Regarding claim 2, Ouchi in view of Komiya disclose all of the limitations of claim 1, as described above. 
Ouchi further discloses an expandable frame ([0024] & [0051]; Figure 2—element 10), wherein the expandable frame is configured to be sleeved over the endoscope ([0029]-[0032]; Figure 2 & 4—elements 2 & 10), the first electrically conductive part is provided outside the expandable frame ([0030]; Figure 2 & 4—element 12b; electrode 12b protrudes from front end surface of the frame 10), the first electrically conductive part ([0030]; Figure 2 & 4—element 12b) is provided on the expandable frame ([0030]; Figure 2 & 4—element 10), and a distance between a part, being configured to contact a human body, of the first electrically conductive part and an axis of the endoscope is greater than a radius of the endoscope ([0029] & [0030]; Figure 4—element 12b; electrode 12b is shown spaced at a distance further from the longitudinal axis than the outer surface of the endoscope).
Regarding claim 3, Ouchi in view of Komiya disclose all of the limitations of claim 2, as described above. 
	Ouchi further discloses wherein a conductive material ([0030]; Figure 2 & 4—element 12b) is provided on a peripheral surface of the expandable frame ([0030]; Figure 2 & 4—element 10), and the conductive material forms the first electrically conductive part ([0030]; Figure 2 & 4—element 12b; electrode 12b is located on and protrudes past distal tip of hood 10).
Regarding claim 5, Ouchi in view of Komiya disclose all of the limitations of claim 2, as described above. 
Komiya further teaches wherein a layer of a conductive material is provided on an outer surface of the sheath ([Col. 2, lines 49-57]; Figure 2—element 7), and the conductive material forms the second electrically conductive part ([Col. 2, lines 49-57]; Figure 1—element 7; electrode (7) is formed of an annular conductive member).
Regarding claim 6, Ouchi in view of Komiya disclose all of the limitations of claim 2, as described above. 
Komiya further teaches wherein a first cavity ([Col. 2, lines 34-lines 57]; Figure 4—element 2; inner extent of inner tube 2) and a second cavity are formed in the sheath ([Col. 2, lines 34-lines 57]; Figure 4—element 3; portion between outer tube 3 and inner tube 2), the operating wire is passed through the first cavity ([Col. 2, lines 34-lines 57]; Figure 3 & 4—element 4), a third electrically conductive part is provided in the second cavity ([Col. 2, lines 34-lines 57] & [Col. 3, lines 20-31]; Figure 1, 3 & 4—element 8/12), and the third electrically conductive part is electrically connected to the second electrically conductive part ([Col. 2, lines 49-57]; Figure 1 & 3—element 7). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the insertion section of the endoscope, as disclosed by Ouchi, to include the further configurations of the sheath and conductive portions, as taught by Komiya, as both references and the claimed invention are directed toward treatment apparatuses for endoscopes, that have an exposed electrically conductive part. As disclosed by Komiya, the shaft provides electrical insulation to internal leads ([Col. 1, lines 47-50]), and the third electrically conductive portion allows for the second conductive portion to be connected to an energy source ([Col. 2, lines 49-57]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead configuration, as disclosed by Ouchi, to include the lead and shaft configuration, as taught by Komiya, as such a modification would allow for electrical connection to an RF generator and would electrically insulate the lead wires.
Regarding claim 7, Ouchi in view of Komiya disclose all of the limitations of claim 1, as described above. 
Komiya further teaches wherein the second electrically conductive part surrounds the sheath by one loop in a circumferential direction of the sheath ([Col. 2, lines 49-57]; Figure 3—element 7; the electrode is formed of an annular conductive member)
	Regarding claim 8, Ouchi in view of Komiya disclose all of the limitations of claim 1, as described above. 
Ouchi further discloses wherein the sliding contact part ([0032]; Figure 2 & 4—element 28b) comprises a fifth electrically conductive part ([0032]; Figure 2 & 4—element 28b) and a sixth electrically conductive part ([0032] Figure 2 & 4—element 13b & 14b), the sixth electrically conductive part is electrically connected to the first electrically conductive part ([0030] & [0038]; Figure 2 & 4—element 12b), and the fifth electrically conductive part ([0032]; Figure 2 & 4—element 28b) is electrically connected to the sixth electrically conductive part ([0030], [0032], & [0038]; Figure 2 & 4—element 13b & 14b).
Regarding claim 9, Ouchi in view of  Komiya disclose all of the limitations of claim 2, as described above. 
Ouchi further discloses wherein the expandable frame comprises a sleeve ([0029]; figure 2 & 4—element 10b; inner surface 10b of frame 10 is fitted to end surface of tip unit 2) and a flexible part or an elastic part connected to the sleeve ([0051]; Figure 2—element 10; hood may be formed of an elastic transparent plastic), the sleeve is configured to be sleeved over the endoscope ([0029]; Figure 2—element 10 & 10b), and the sliding contact part is fixed on an inner side of the sleeve ([0031] & [0032]; Figure 4—element 14b & 28b; sliding contact portion 28b connects with contacts 14b on hood 10).
Regarding claim 10, Ouchi discloses a treatment apparatus for an endoscope, comprising: a first electrode ([0030] & [0032]; Figure 2 & 4—element 12a & 4a), comprising an electrical treatment part ([0030]; Figure 2 & 4—element 12a) and an operating wire ([0032]; Figure 2 & 4—element 4a); and a second electrically conductive part ([0032]; Figure 2—element 4b; located within insertion section of endoscope), and the second electrically conductive part ([0032]; Figure 2—element 4b) being configured to be electrically connected to a first electrically conductive part on an endoscope ([0038]; Figure 2 & 4—element 12b).
Ouchi does not disclose a sheath, provided with the second electrically conductive part on an outer surface thereof and wherein a first cavity and a second cavity are formed in the sheath, the operating wire is passed through the first cavity, a third electrically conductive part is provided in the second cavity, and the third electrically conductive part is electrically connected to the second electrically conductive part.
Komiya teaches a treatment tool configured to be inserted into a channel of an endoscope ([Col. 2, lines 33-49]; Figure 1 & 3), wherein the tool comprises a sheath ([Col. 2, lines 33-49]; Figure 1—element 1), the sheath provided with a second electrically conductive part on an outer surface thereof ([Col. 2, lines 49-57]; Figure 1—element 7) wherein a first cavity ([Col. 2, lines 34-lines 57]; Figure 4—element 2; inner extent of inner tube 2) and a second cavity are formed in the sheath ([Col. 2, lines 34-lines 57]; Figure 4—element 3; portion between outer tube 3 and inner tube 2), the operating wire is passed through the first cavity ([Col. 2, lines 34-lines 57]; Figure 3 & 4—element 4), a third electrically conductive part is provided in the second cavity ([Col. 2, lines 34-lines 57] & [Col. 3, lines 20-31]; Figure 1, 3 & 4—element 8/12), and the third electrically conductive part is electrically connected to the second electrically conductive part ([Col. 2, lines 49-57]; Figure 1 & 3—element 7).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the second electrically conductive part of the endoscope insertion channel, as disclosed by Ouchi, to include the second electrically conductive part, as taught by Komiya, as both references and the claimed invention are directed toward treatment apparatuses for endoscopes, that have an exposed electrically conductive part. As disclosed by Ouchi, the lead (4a & 4b) are located within the insertion section of the endoscope ([0032]), the lead (4b) in conjunction with a plurality of intermediate conductors electrically connects a first conductive part/ exposed electrode (12b) and a sliding contact portion (28b) to an energy source ([0038]). As disclosed by Komiya, the shaft provides electrical insulation to internal leads ([Col. 1, lines 47-50]), and the exposed electrode is connected to an energy source via conductive wire ([Col. 2, lines 49-57]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second conductive portion configuration, as disclosed by Ouchi, to include the sheath and conductive part configurations, as taught by Komiya, as such a modification would produce the predictable results of providing an electrical path from an energy source to an electrode, and provide for insulation between active leads.
	Regarding claim 11, Ouchi in view of Komiya disclose all of the limitations of claim 10, as described above. 
	Komiya further teaches wherein the second electrically conductive part is provided on an outer surface of the sheath ([Col. 2, lines 49-57]; Figure 1 & 3—element 7; exposed electrode 7).
	Regarding claim 12, Ouchi in view of Komiya disclose all of the limitations of claim 10, as described above.
	Osamu further teaches wherein a layer of a conductive material is provided on an outer surface of the sheath, and the conductive material forms the second electrically conductive part ([Col. 2, lines 49-57]; Figure 1 & 3—element 7; electrode 7 is formed of an annular conductive member).
Regarding claim 13, Ouchi in view of Komiya disclose all of the limitations of claim 10, as described above.
Komiya further teaches wherein the second electrically conductive part surrounds the sheath by one loop in a circumferential direction of the sheath ([Col. 2, lines 49-57]; Figure 1 & 3—element 7; electrode 7 is formed of an annular conductive member).
Regarding claim 14, Ouchi in view of Komiya disclose all of the limitations of claim 1.
Ouchi discloses an expandable frame ([0024] & [0051]; Figure 2—element 10), wherein the expandable frame is configured to be installed on an endoscope ([0029]-[0032]; Figure 2 & 4—elements 2 & 10), a diameter of a peripheral surface of the expandable frame is greater than a diameter of a peripheral surface of the endoscope ([0029]; Figure 2 & 4—elements 2 & 10; Hood 10 is shown to have a larger diameter than endoscope 2), a first electrically conductive part ([0030]; Figure 2—element 12b) and a sliding contact part ([0032]; Figure 2 & 4—element 28b) electrically connected to the first electrically conductive part ([0038]; Figure 2 & 4—element 12b) are provided on the expandable frame ([0038]; Figure 2 & 4—element 10), the first electrically conductive part is provided on a periphery of the expandable frame to contact human body tissue ([0030]; Figure 2—element 12b; electrode 12b protrudes from hood 10), and the sliding contact part ([0032]; Figure 2 & 4—element 28b) contacts and is electrically connected to a second electrically conductive part of the treatment apparatus for an endoscope according to claims 1 ([0032]; Figure 2 & 4—element 4b; See previous 103 rejection of claim 1).
	Regarding claim 15 , Ouchi in view of Komiya disclose all of the limitations of claim 14, as described above. 
	Ouchi further discloses wherein the expandable frame comprises a sleeve ([0029]; figure 2 & 4—element 10b; inner surface 10b of frame 10 is fitted to end surface of tip unit 2) and a transparent cover connected to the sleeve ([0028] & [0051]; Figure 2 & 4—element 10; hood is made of transparent material), the sleeve is configured to be sleeved over the endoscope ([0029]; Figure 2—element 10 & 10b), the transparent cover is transparent or translucent, and the transparent cover is configured to allow the endoscope to obtain an image ([0025] & [0026]).
Regarding claim 16, Ouchi in view of Komiya disclose all of the limitations of claim 14, as described above. 
Ouchi further discloses wherein the expandable frame comprises a sleeve ([0029]; figure 2 & 4—element 10b; inner surface 10b of frame 10 is fitted to end surface of tip unit 2) and a flexible part or an elastic part connected to the sleeve ([0051]; Figure 2—element 10; hood may be formed of an elastic transparent plastic), the sleeve is configured to be sleeved over the endoscope ([0029]; Figure 2—element 10 & 10b), and the sliding contact part is fixed on an inner side of the sleeve ([0031] & [0032]; Figure 4—element 14b & 28b; sliding contact portion 28b connects with contacts 14b on hood 10).
Regarding claim 17, Ouchi in view of Komiya disclose all of the limitations of claim 14, as described above. 
Ouchi further discloses wherein a conductive material ([0030]; Figure 2 & 4—element 12b) is provided on a peripheral surface of the expandable frame ([0030]; Figure 2 & 4—element 10), and the conductive material forms the first electrically conductive part ([0030]; Figure 2 & 4—element 12b; electrode 12b is located on and protrudes past distal tip of hood 10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Komiya, and Swanson et al. (US 20070156185 A1), hereinafter Swanson.
Regarding claim 4, Ouchi in view of Komiya disclose all of the limitations of claim 2, as described above.
Ouchi does not disclose wherein the expandable frame is silicone rubber that contains several conductive particles, and the conductive particles form the first electrically conductive part. 
Swanson teaches and ablation probe ([0129]; Figure 12—element 10) comprising a cap electrode ([00129]; Figure 12 & 13—element 20), wherein the cap electrode is formed of a silicone rubber that contains several conductive particles, and the conductive particles form the first electrically conductive part ([0130]; conductive silicone rubber (loaded with graphite)).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the hood, as disclosed by Ouchi, to include the teachings of Swanson, as both references and the claimed invention are directed toward tissue treatment apparatuses with conductive distal portions. As disclosed by Ouchi, the hood may be formed of an elastic material ([0051]) and comprised an electrode ([0030]). As disclosed by Swanson, the cap electrode can be formed of and electrically conductive silicone rubber, which prevents large non-uniformities in surface currents and excessive localized heating at regions of high current densities as would occur with a metal electrode ([0130]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hood and electrode structure, as disclosed by Ouchi, to include the teachings of Swanson, as described above, as such a modification would prevent large non-uniformities in surface currents and excessive localized heating at regions of high current densities.
Conclusion
Accordingly, claims 1-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794